Title: To Alexander Hamilton from Jeremiah Olney, 26 July 1793
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,Providence 26th July 1793.
Sir.

I have been this Day informed, thro a very direct channel that the Importers, in this Town, of Coffee, Pepper, and Sugars, other than loaf, have agreed to commence Actions, either jointly, or severally, at the next circuit Court, for the recovery of extra Duties, paid at this Office, upon the importation of those Articles, occasioned by my practice relative to Tare, in deducting the percentage from 112 pounds (the general custom of Merchants, and all the Collectors in New-England) instead of 100 pounds (agreeable to the mode pursued by the Southern Collectors, and the Comptroller’s circular directions of the 22nd. of March last which I have since followed.) As these Suits will necessarily create some Expense to the United States, I conceived it to be my Duty to give you the earliest information thereof, that you might adopt such Measures to prevent, or give such instructions to defend, them, as you may judge expedient and proper.

I have the Honor to be &c.

Jereh. Olney Collr.
Alexr. Hamilton EsquireSecretary of the Treasury.

